Citation Nr: 0639215	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for dysthymic disorder, 
as being secondary to service-connected tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

During the appeal period, the veteran filed a claim for 
increase for the service-connected bilateral hearing loss.  
In an August 2004 rating decision, the RO continued the 
10 percent evaluation for bilateral hearing loss.  There is 
no notice of disagreement in the claims file to warrant 
further action in connection with this claim.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder 
due to an in-service stressor.

2.  Dysthymic disorder is not attributable to service-
connected tinnitus.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  Dysthymic disorder is not proximately due to, the result 
of, or aggravated by tinnitus.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in an April 2003 letter, which was issued before initial 
consideration of the claims on appeal.  In it, VA informed 
the veteran that it would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims, but 
that he must provide enough information so that VA could 
request any relevant records.  It told him that it would 
assist him with obtaining medical records, employment 
records, or records from other federal agencies.  The veteran 
was also informed of the types of evidence needed in a claim 
for direct service connection and secondary service 
connection.  

The April 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession that 
pertains to the claims.  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  The letter specifically told the 
veteran that it needed evidence of the symptoms he felt 
caused his nervous condition, his work history since 
discharge from service and the amount of work he may have 
missed from the psychiatric disorder, statements from persons 
who know his condition, and a list of doctors who had treated 
him.  It stated, "Send any treatment records pertinent to 
your claimed condition(s)."  This essentially put the 
veteran on notice that he should submit any evidence in his 
possession.  Additionally, there is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (As the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.)

VA has obtained VA treatment records identified by the 
veteran.  The veteran has specifically stated there are no 
private medical records.  VA provided the veteran with 
medical examinations in connection with both claims for 
service connection. 

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.



II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Post-traumatic stress disorder

The veteran asserts that he developed post-traumatic stress 
disorder from his combat service in Vietnam. 

Service connection for post-traumatic stress disorder has 
separate requirements, which are as follows: (1) a current 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant service connection for post-traumatic stress 
disorder.  Initially, the Board notes that the veteran is in 
receipt of a Purple Heart Medal, and thus an in-service 
stressor is conceded.  See 38 C.F.R. 3.304(f)(1) (2006).  
However, the Board has determined that the preponderance of 
the evidence is against a finding that the veteran meets the 
criteria of having a current diagnosis of post-traumatic 
stress disorder.  The reasons follow.

The evidence supporting the veteran's claim that he has post-
traumatic stress disorder based upon his service in Vietnam 
are multiple VA treatment records, where diagnoses of post-
traumatic stress disorder were entered, dated between 2002 
and 2004.  In these treatment records, the veteran was seen 
with psychiatric complaints, and the examiner diagnosed the 
veteran with post-traumatic stress disorder.

The evidence against the veteran's claim are several VA 
treatment records and June 2003 and March 2004 psychiatric 
evaluations, which show that medical professionals either 
diagnosed a psychiatric disorder other than post-traumatic 
stress disorder or determined that the veteran did not meet 
the criteria for post-traumatic stress disorder, even 
accepting that he had a valid in-service stressor.  For 
example, after having been given a preliminary diagnosis of 
post-traumatic stress disorder in May 2002, the veteran was 
seen for a post-traumatic stress disorder in September 2002.  
The examiner, accepting that the veteran had engaged in 
combat and listening to the veteran describe his current 
symptoms, stated that there did not appear to be "sufficient 
or strong enough symptoms to diagnose" post-traumatic stress 
disorder.  A June 2003 VA psychiatric evaluation report shows 
that the examiner acknowledged the veteran had witnessed and 
experienced traumatic events, to include actual or threatened 
death or serious injury, and that he was re-experiencing 
these with infrequent nightmares and some intrusive thoughts.  
The examiner noted, however, that it did not bother the 
veteran to talk about it, and he had no trouble recalling 
what happened.  He stated the veteran felt somewhat distant 
from others, but was not emotionally numbed and did not have 
a sense of a foreshortened future.  The examiner concluded 
that the veteran did not meet the DSM-IV criteria for post-
traumatic stress disorder. 

A March 2004 VA psychiatric evaluation report shows the 
examiner also acknowledged that the veteran had a valid in-
service stressor that could cause post-traumatic stress 
disorder.  She noted the veteran denied intrusive 
recollections about the war and that he did not dwell on it.  
The veteran stated he did not like to watch movies but denied 
any significant or interfering avoidance.  He denied 
difficulty recalling important part of what happened during 
the war, but admitted he had lost interest in social 
activities.  The examiner listed other symptoms associated 
with post-traumatic stress disorder and concluded that what 
symptoms the veteran currently had did not meet the criteria 
for post-traumatic stress disorder.  

The Board accords more probative value to the May 2002 VA 
treatment record and the June 2003 and March 2004 VA 
psychiatric evaluation reports than to the VA treatment 
records, wherein examiners entered diagnoses of post-
traumatic stress disorder.  In the evaluations that showed 
the veteran did not have post-traumatic stress disorder, the 
examiner accepted that the veteran had been exposed to a 
sufficient stressor to cause post-traumatic stress disorder.  
They each examined the veteran to determine in particular if 
he met the criteria for post-traumatic stress disorder.  
Thus, their level of scrutiny is heightened, and each of them 
addressed the symptoms associated with post-traumatic stress 
disorder and whether the veteran met or did not meet those 
criteria.  In the March 2004 examination report, the examiner 
noted that the veteran had been diagnosed with post-traumatic 
stress disorder and dysthymic disorder, and thus knew that a 
diagnosis of post-traumatic stress disorder had been entered.  
She still determined that the veteran did not have post-
traumatic stress disorder.  Finally, the three evaluation 
reports are more detailed than those that showed diagnoses of 
post-traumatic stress disorder.  In the treatment records 
that showed diagnoses of post-traumatic stress disorder, the 
examiners did not address all the symptoms associated with 
post-traumatic stress disorder.  These cursory diagnoses were 
not substantiated by stating what criteria associated with 
post-traumatic stress disorder that the veteran met.  It is 
for these reasons that the Board has accorded more probative 
value to the three evaluation reports.  

For the reasons stated above, the Board has determined that 
the preponderance of the evidence is against the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The Board is aware that there is evidence that 
supports the veteran's claim; however, the Court has 
recognized that the Board is not compelled to accept as 
probative all proffered medical opinions.  Rather, if the 
Board reaches a contrary conclusion, it must state its 
reasons and bases by which it has critically devaluated a 
particular opinion, and also offer a reasoned explanation as 
to why other critical evidence is extended greater probative 
merit.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Additionally, while the veteran has alleged that he has post-
traumatic stress disorder related to his service in Vietnam, 
it should again be emphasized that he is not competent to 
make such an assertion, as that requires a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of evidence is against the veteran's claim for 
service connection for post-traumatic stress disorder, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

The Board notes that in the November 2006 informal hearing 
presentation, the veteran's representative argued that both 
the June 2003 and March 2004 examinations were conducted 
without the benefit of claims file review, which rendered the 
examinations "inadequate for rating purposes."  (Emphasis 
in original.)  The failure to review the claims file in 
service connection claims can cause an examination to be 
inadequate; however, the Board does not find that such is the 
case in this circumstance.  As noted above, the evidence 
necessary to establish service connection for post-traumatic 
stress disorder is evidence of a diagnosis of post-traumatic 
stress disorder, an in-service stressor, and a nexus between 
the in-service stressor and the current symptomatology.  See 
38 C.F.R. § 3.304(f).  At both the June 2003 and March 2004 
examinations, both examiners conceded that the veteran had 
been exposed to an in-service stressor that could cause post-
traumatic stress disorder.  Thus, that fact is undisputed, 
and the examiner did not need the claims file to confirm that 
fact.  

Additionally, determining whether the veteran has post-
traumatic stress disorder is based upon an evaluation of the 
veteran and the symptoms he displays.  To be diagnosed with 
post-traumatic stress disorder, one has to meet certain 
criteria.  The symptoms the veteran expressed at both 
examinations were the same ones he had expressed in writing 
and to the examiners who diagnosed him with post-traumatic 
stress disorder.  Both examiners noted having seen the VA 
treatment records showing diagnoses of post-traumatic stress 
disorder and dysthymic disorder.  Thus, their opinions were 
based, in part, on evidence in the claims file.  Regardless, 
as stated above, the symptoms in the claims file are the same 
ones described by the veteran at the examinations.  In this 
case, a review of the claims file would not have been 
necessary to provide an opinion as to whether or not the 
veteran currently has post-traumatic stress disorder.  It is 
for these reasons that the Board does not find that the 
examinations are inadequate for rating purposes.

B.  Dysthymic disorder

The veteran asserts dysthymic disorder is the result of the 
service-connected tinnitus.

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran has brought forth competent evidence of a current 
diagnosis of dysthymic disorder.  The issue before the Board 
is whether there is a nexus between the veteran's dysthymic 
disorder and the service-connected tinnitus.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for any degree of disability due to dysthymic 
disorder as being secondary to the service-connected 
tinnitus.  

In the June 2003 VA psychiatric evaluation report, the 
examiner diagnosed the veteran with dysthymic disorder and 
concluded that it was not likely that such was secondary to 
tinnitus.  There is no competent evidence in the record to 
refute this medical opinion.  Although the veteran has 
alleged that his dysthymic disorder is due to his service-
connected tinnitus, he is not competent to state the etiology 
of his psychiatric disorder, as that requires a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for dysthymic disorder as being 
secondary to the service-connected tinnitus, to include as 
being aggravated by the service-connected disability, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for dysthymic disorder as being secondary 
to service-connected tinnitus is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


